Citation Nr: 0908501	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of punctured lung.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975 in the United States Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In March 2008, the veteran was afforded a travel board 
hearing before the undersigned.  A transcript of that hearing 
has been associated with the claims file.

The case was remanded in August 2008 for further development.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, the Board's review of the record reflects that 
another remand is warranted, for due process reasons.

The September 2008 VCAA notice and the October 2008 
Supplemental Statement of the Case (SSOC) were sent to 
different addresses for the veteran.  It is unclear whether 
the veteran received notice from the VA about the difficulty 
in obtaining medical records from the VA Medical Center in 
Kansas City.  On remand, the VA should make every effort to 
ascertain the veteran's current phone number and address, to 
include contacting his representative, the St. Louis VA 
Medical Center, and the bank where his VA benefits are 
directly deposited on a monthly basis.  After obtaining such 
contact information, VA should telephone the veteran and 
ascertain where any adjudication notices should be sent.  
Once an address is provided by the veteran, VA should resend 
the notice letter required by the Board's previous remand and 
a copy of the October 2008 SSOC and any subsequent rating 
action or SSOC, to the veteran.  

As previously stated in the prior remand, the veteran 
testified that recent medical treatment records from the VA 
Medical Center in Kansas City reflect the percentage of 
damage that was done to his lung as a result of the puncture, 
as indicated on page 15 of the hearing transcript.  Although 
the VA submitted a computer screen printout that stated no 
records found, a written request should be sent to the VA 
Medical Center in Kansas City and its associated out patient 
facilities, as some records may not be scanned into the 
electronic system.  Given that these records are potentially 
relevant to the claim on appeal, the Board is of the opinion 
that an additional effort to obtain those records is 
required, pursuant to 38 C.F.R. §3.159(c)(2).

The veteran also seeks entitlement to TDIU.  As the § 1151 
claim could affect his claim for TDIU, the Board finds that 
the claims are inextricably intertwined and a Board decision 
on the TDIU at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).
 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration. 


Accordingly, the case is REMANDED for the following action:

1.  Make every effort to ascertain the 
veteran's current phone number and 
address, to include contacting his 
representative, the St. Louis VA Medical 
Center, his representative, and the bank 
where his VA benefits are directly 
deposited on a monthly basis.  After 
obtaining such contact information, 
telephone the veteran and ascertain where 
any adjudication notices should be sent.  
Once an address is provided by the 
veteran, VA should resend a corrective 
VCCA notice letter.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file (i.e. VA Medical 
Center in Kansas City and its associated 
out patient facilities) should be 
requested in writing.  All records 
obtained pursuant to this written request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


